

116 S158 IS: To prohibit Federal funding of Planned Parenthood Federation of America.
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 158IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit Federal funding of Planned Parenthood Federation of America.
	
 1.ProhibitionNotwithstanding any other provision of law, no Federal funds may be made available to Planned Parenthood Federation of America, or to any of its affiliates.